                                                                  Clerk’s Office
                                                                  Filed Date:
                                                                                               Received via Pro Se Email
                                                                                               3/10/21 at 12:46 pm-KC
                                                                  3/10/2021
                                                                  12:46 PM

                                                                  U.S. DISTRICT COURT
Dear Honorable Robert M. Levy Magistrate Judge,                   EASTERN DISTRICT OF NEW YORK
                                                                  BROOKLYN OFFICE

I would like to let you know that I have sent in my first set of Interrogatories to David John Hoffman at
webmaster@djhoffmanlaw.com on March 5, 2021.



                                                                  Thank you

                                                                  Christopher Samuel
